DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-3.
Species 2: as shown in Figures 8-11.
The structures of species 1-2 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
A telephone call was made to Ms. Kisuk Lee on 4/22/21 to request an oral election to the above restriction requirement.  Applicant agreed to email the Examiner to elect Species 1, Figures 1-3, and claims 1-5 (see the attachment).  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2002/0036556), figures 1-3.
	Regarding claims 1 and 4, Matsuda discloses an electromagnetic relay comprising:
an electronic block (31) configured to selectively generate an electromagnetic force by means of a coil (31a); 

a movable contact point assembly (see the drawing below) having a movable contact point (37) installed at a front end thereof, 
the movable contact point (37) being fluctuated by the electromagnetic force to be contacted with or separated from the fixed contact points 38, 40); and 
a base block (32a) configured to hold the electronic block (31a), the fixed contact point terminals (39, 41) and the movable contact point assembly (see the drawing below), which are accommodated in a cover (44), 
wherein an entire space inside the cover (44) is divided into two regions based on a contact surface between the fixed contact point (38, 40) and the fixed contact point terminal (39, 41), so that the region including the electronic block (31a) based on the contact surface is defined as a first space and the other region is defined as a second space (see the drawing below).
	Even though Matsuda does not specifically disclose the ratio (VeNt) of a volume (Ve) occupied by the second space in the entire inner volume (Vt) of the cover is 19% to 27% (claim 1) and the ratio (VrNe) of a volume sum (Vr) of occupied by components in the second space with respect to a volume (Ve) of the second space is 21 % to 42% (claim 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second spaces as taught by Matsuda with the ratio (VeNt) of a volume (Ve) occupied by the second space in the entire inner volume (Vt) of the cover is 19% to 27% (claim 1), or the ratio (VrNe) of a volume sum (Vr) of occupied by components in the second space with 
		
    PNG
    media_image1.png
    328
    567
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (2nd space)][AltContent: textbox (1st space)][AltContent: ][AltContent: ][AltContent: textbox (Movable contact point assembly)][AltContent: arrow]
    PNG
    media_image2.png
    337
    309
    media_image2.png
    Greyscale

Regarding claim 2, even though Matsuda does not specifically disclose a ratio (VrNe) of a volume sum (Vr) occupied by components in the second space with respect to the volume (Ve) of the second space is 21 % to 42%.

	Regarding claim 3, Matsuda discloses:
the fixed contact point (38, 40) serving as a criterion for dividing the entire space inside the cover into two regions is a fixed contact point (38, 40) that comes into contact with the movable contact point (37) when the movable contact point assembly (see the drawing below) is partially attracted by the electromagnetic force (see par. [0082]).

    PNG
    media_image1.png
    328
    567
    media_image1.png
    Greyscale

Regarding claim 5, Matsuda discloses:
wherein the fixed contact point (38, 40) serving as a criterion for dividing the entire space inside the cover (44) into two regions is a fixed contact point (38, 40) that comes into contact with the movable contact point (37) when the movable contact point 
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 22, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837